Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (“Agreement”) is entered into by and between
Endeavour International Corporation (the “Company”), a Nevada corporation, and
Mr. John N. Seitz (“Mr. Seitz”).

WHEREAS, the Company and Mr. Seitz entered into a Consulting Agreement
(“Consulting Agreement”) as of October 9, 2006; and

WHEREAS, the Company and Mr. Seitz desire to terminate the Consulting Agreement
on the terms and conditions set forth in this Agreement;

NOW THEREFORE, the parties hereto agree as follows:

1. Termination of Agreement. The Consulting Agreement will terminate as of
November 30, 2007. The compensation provided for in the Consulting Agreement
will be payable through November 30, 2007 and not thereafter.

2. Effect of Agreement. The parties agree that nothing in this Agreement or the
termination of the Consulting Agreement will result in an acceleration of the
vesting of Mr. Seitz’s existing stock options or restricted stock outstanding
under existing stock option agreements and restricted stock agreements. The
existing stock options and restricted stock shall continue to vest upon the
schedules provided for under such agreements through January 2, 2008 but not
thereafter; all stock options and restricted stock existing under such
agreements not vesting by January 2, 2008 shall be cancelled.

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

4. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the rules of the American Arbitration Association then
in effect. If the parties cannot mutually agree on an arbitrator, then the
arbitration shall be conducted by a three arbitrator panel, with each party
selecting one arbitrator and the two arbitrators so selected selecting a third
arbitrator. The findings of the arbitrator(s) shall be final and binding, and
judgment may be entered thereon in any court having jurisdiction. The findings
of the arbitrator(s) shall not be subject to appeal to any court, except as
otherwise provided by applicable law. The arbitrator(s) may, in his or her (or
their) own discretion, award legal fees and costs to the prevailing party.

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of November 29, 2007.

ENDEAVOUR INTERNATIONAL CORPORATION

By:

/s/ H. Don Teague
H. Don Teague
Executive Vice President


/s/ John N. Seitz
John N. Seitz

